Title: From James Madison to Thomas Jefferson, 18 March 1811
From: Madison, James
To: Jefferson, Thomas


Dear SirWashington Mar. 18. 1811
I have recd. yours inclosing two letters improperly addressed to you.
A sketch in manuscript was brought by yesterday’s Mail from N. York, saying that a vessel just arrived, stated that the Prince Regent had appointed his Cabinet; that Lord Holland was prime Minister, Grenville Secretary of State, Moira Commander in Chief &c. and that a new Parliament was to be called. Whether these details be correct or not, it is highly probable that some material change in the general policy of the Government, in relation to this Country as well as in other respects, will result from the change of the Men in power. Nor is it improbable that a repeal of the orders in Council, will be accompanied by a removal in some form or other, of the other condition required by the Act of May last. Still the attachment to maritime usurpations on public law, and the jealousy of our growing commerce, are sources from which serious difficulties must continue to flow, unless controuled by the distress of the Nation, or by a magnanimity not to be expected even from the personification of Fox in Lord Holland. Grenville is known to be very high in his notions of British rights on the Ocean; but he has never contended for more, on the subject of blockades, than that cruising squadrons, creating a manifest danger in entering particular ports, was equivalent to a stationary force, having the same effect. His principle however tho’ construable into an important restriction of the modern practice, may be expanded so as to cover this abuse. It is, as you remark difficult to understand the meaning of Bonaparte towards us. There is little doubt, that his want of money, and his ignorance of commerce, have had a material influence. He has also distrusted the stability & efficacy of our pledge to renew the non-intercourse agst. G. B. and has wished to execute his in a manner that would keep pace only with the execution of ours; and at the same time leave no interval for the operation of the British orders, without a counter operation in either his or our measures. In all this, his folly is obvious. Distrust on one side produces & authorizes it on the other; and must defeat every arrangement between parties at a distance from each other or which is to have a future or a continued execution. On the whole our prospects are far from being very flattering; yet a better chance seems to exist than, with the exception of the adjustment with Erskine, has presented itself, for closing the scene of rivalship in plundering & insulting us, & turning it into a competition for our commerce & friendship.
In the midst of other preplexities [sic], foreign & internal, a source has been opened very near me, and where co-operation agst. them was to have been rightfully expected, from personal obligations, as well as public duty. I find also that the appointment of Warden, is to draw forth the keenest resentments of Armstrong. I have no doubt however that the ground on which we stand is sufficiently firm to support us with the Nation, agst. individual efforts of any sort or from any quarter. Be assured always of my highest esteem and sincerest attachment
James Madison
